Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schogler et al (US PGPub No. 2021/0363982).

Schogler teaches:

limitations from claim 1, a hermetic compressor, comprising: a shell (1) that defines an outer appearance of the hermetic compressor; a compressor body (4) that is spaced apart from an inner surface of the shell and includes a motor unit (8) and a compression unit (5; paragraph 46); at least one support spring (10) that is provided between the shell and the compressor body (see FIG. 1-2; paragraph 49), and elastically supports the compressor body with respect to the shell (paragraph 49); at least one stopper cap (33) that is fixed to the inner surface of the shell or the compressor body facing the inner surface of the shell (FIG. 1-2); and a stopper bar (see annotated FIG. 1 below) that extends from the compressor body or the inner surface of the shell facing the compressor body and is inserted into the at least one support spring and into the at least one stopper cap with a predetermined distance therebetween (see annotated FIG. 2 below);


    PNG
    media_image1.png
    470
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    344
    483
    media_image2.png
    Greyscale


limitations from claim 15, wherein the stopper bar is inserted into and spaced apart from an inside of the at least one stopper cap in a radial direction and an axial direction (see annotated FIG. 2 above);

limitations from claim 19, a hermetic compressor, comprising: a shell (1) that defines an outer appearance of the hermetic compressor; a compressor body (4) that is spaced apart from an inner surface of the shell and includes a motor (8) and a compression unit (5; paragraph 46) including a piston (6) driven by the motor to move relative to a cylinder block (5); a plurality of support springs (10) that is provided between the shell and the compressor body (FIG. 1), and elastically supports the compressor body with respect to the shell (paragraph 49); first and second stopper caps (33, 15) provided for each of the plurality of support springs and fixed to the inner surface of the shell and the compressor body facing the inner surface of the shell (FIG. 2; paragraph 48-49), respectively; and a stopper bar (see annotated FIG. 1 below) that extends from the compressor body or the inner surface of the shell facing the compressor body and configured to be inserted into a respective support spring of the plurality of support springs and into one of the first and second stopper caps with a predetermined distance therebetween, wherein the stopper bar is inserted into and spaced apart from an inside of the respective stopper cap in a radial direction and an axial direction (see annotated FIG. 2 below);


    PNG
    media_image1.png
    470
    535
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    344
    483
    media_image2.png
    Greyscale



Response to Arguments
Applicant’s arguments, see response, filed 10/26/2022, with respect to the rejection(s) of claim(s) 1, 15, and 19 under Outzen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schogler.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746